EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. McCloskey on 07/12/2022.

The application has been amended as follows: 

	In Claim 1, line 20, the term “computing” has been removed and the term --- handheld --- has been inserted. 
	In Claim 1, line 27, the term “manual” has been removed and the term --- manually --- has been inserted. 

	In Claim 11, lines 1-2, the phrase “wherein the handheld device comprises one or more speakers, and wherein the executable instructions” has been removed and the phrase --- wherein the computer-readable instructions --- has been inserted. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-11, the prior art of record fails to disclose, teach or render obvious a handheld device for providing a user with instructions to adjust settings of a given treadmill to simulate a desired terrain course for the user while on the treadmill with all the structural limitations and functional language as detailed in claim 1. One close prior art, Schieffer et al. (US 2013/0210579) teaches a handheld device comprising a user interface having a touch screen, a memory and a processor to execute computer readable instructions to perform actions including receiving a user selection of a particular stage of a course and displaying elevation points across the selected section whereby the course metadata is also being provided to the user (see Fig. 3, ¶ [0014], ¶ [0016]-[0017], ¶ [0021]-[0022], ¶ [0027] and ¶ [0032]). Although metadata of the course is being provided to the user, Schieffer does not specifically teach displaying instructions to the user to manually adjust settings of the treadmill to simulate the displayed section. Another close prior art, O’Sullivan et al. (US 2015/0098021 A1) teaches a handheld device having a user interface, a memory and a processor that performs actions of selecting a course to be simulated on the user interface and displaying elevation points across distance of the course along with ride metrics that a user may use to adjust the incline of the exercise machine to match with (see ¶ [0065]-[0066]). However, O’Sullivan is silent about monitoring the user input area of the touch screen user interface, and importing a plurality of sections of the selected course to the handheld device for displaying and receiving user selection of a certain section of the plurality of sections of the selected course for simulation and providing instructions for the user to manually adjust settings of the treadmill for the selected certain section of the selected course that is displayed. As such, claim 1 is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHILA JALALZADEH ABYANEH whose telephone number is (571)270-7403. The examiner can normally be reached Mon - Fri 9:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571)272- 4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SJA/Examiner, Art Unit 3784                                                                                                                                                                                                        
/SUNDHARA M GANESAN/Primary Examiner, Art Unit 3784